Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Susanne Somersalo on June 22, 2021.
The application has been amended as follows: 
Claims 10-25 are cancelled.
In Claim 1 the following “a.” in line 7, “b.” in line 14, “c.” in line 21, “d.” in line 30, and “e.” in line 33 have been replaced with –a)--, --b)--, --c)--, --d)--, --e)—respectively.
In Claim 1 in line 30 the word –to—has been added between “composition” and “partially”
In Claim 1 in line 28 the word “an” has been replaced with –the—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious a manufacturing method for a repulpable multilayer as claimed. The method requires a precoating layer and barrier coating applied with particular grammage range. The method also requires that the multilayer is subjected to heating and cooling steps prior to reeling into a jumbo reel. The closest prior art of record discloses a method of forming a multilayer over a paper product. However, the closest prior art applies a topcoat to shield the heat sealable layer and does not disclose the limitations disclosed in conjunction with all the elements of the entire claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712